Citation Nr: 0511861	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  00-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
lumbosacral strain.  In February 2002, the RO granted an 
increased rating for lumbosacral strain to 20 percent.  As 
this was not the maximum evaluation possible, and the veteran 
continues to maintain disagreement, this issue remains on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  This 
case was previously before the Board in March 2004 when it 
was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's service-connected back disability is not 
manifested by severe symptoms of neuropathy with recurring 
attacks and only intermittent relief, incapacitating 
episodes, severe limitation of motion of the lumbar spine, 
ankylosis, or extension limited to 30 degrees or less.


CONCLUSION OF LAW

The criteria for an evaluation in excess 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2002) (in effect prior to 
September 23, 2002), Diagnostic Code 5293 (2003) (effective 
September 23, 2002), Diagnostic Code 5243 (2004) (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for increased rating for lumbosacral strain in the June 2000 
rating decision, a July 2000 statement of the case (SOC), and 
supplemental statements of the case (SSOC) issued in February 
2002, August 2003, September 2003, October 2003 and August 
2004 as well as letters sent from the RO to the veteran in 
July 2003 and March 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the August 2003 
SSOC, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the March 2004 letter to the 
veteran.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  VA outpatient 
treatment records as well as numerous private treatment 
records and medical statements have been obtained.  The 
veteran has not indicated that any additional relevant 
records exist which have not been obtained.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, which was done 
in September 2001, and before a Veterans Law Judge, which he 
declined.  VA has provided examinations of the veteran in May 
2000, and March 2004.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for an 
increased rating for his service-connected lumbosacral 
strain and to inform the veteran of that evidence.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Factual Background

The veteran injured his back during service.  A VA 
neurological consultation in November 1973, shortly after 
service, found no neurologic manifestations of his back 
injury.  Service connection was granted for lumbosacral 
strain and a 10 percent evaluation assigned.  

The veteran was examined again in December 1976 with no 
neurological deficits found, he had full range of motion, no 
demonstrated pain and his X-ray examination was completely 
negative.  His evaluation was reduced to noncompensable in a 
December 1976 decision.  

VA examination in June 1987 continued to show no nerve 
involvement, sensory deficits or any abnormalities on X-ray 
examination.  The veteran's evaluation was increased back to 
10 percent in a July 1987 rating decision which noted recent 
VA outpatient treatment for complaints of low back pain.  
Examination of the veteran's back in October 1989 noted 
degenerative disk disease and attributed this to the 
veteran's service-connected back injury.  

In January 2000, the veteran filed a claim for increased 
evaluation for his low back disorder.  On VA examination in 
May 2000, he indicated that he had been followed for his low 
back pain since 1971, and through the years the nature of the 
pain had remained about the same.  He described it as a low 
back pain, sometimes radiating down the posterior thighs to 
the level of the knees.  The examiner noted that he had been 
treated in February of 2000 for a one month history of back 
pain related to his new job of painting where the work was 
heavier.  He did extension exercises and took Tylenol.  It 
was hard for him to stoop over to paint.  His pain was 
related to the amount of activity.  On examination there was 
an area of hypesthesia to the upper posterior of the right 
thigh, otherwise skin sensation was normal in the lower 
extremities.  The patellar and Achilles reflexes were 
hyperactive on each side.  The plantar reflexes were 
hypoactive on each side.  He had good circulation on each 
lower extremity.  His back posture was good, straight leg 
raising 60 on the right and 55 on the left.  This produced 
slight low back pain.  He could flex to 90 and extend to 30.  
Lateral flexion was 40 and rotation 30.  The impression of 
the examiner was low back pain.

In a September 2001 personal hearing, the veteran testified 
that he sought treatment at the VA Medical Center three or 
four times a year.  He complained about the adequacy of his 
VA examination, stating that it was very short.  He described 
his symptoms to include pain on motion, and decreased 
strength, and testified that he had lost work because of his 
back.  He also described muscle spasms, and pain radiating 
down his legs.  

In a February 2002 rating decision, the RO increased the 
veteran's evaluation for lumbosacral strain to 20 percent 
disabling, rating him under the Diagnostic Code for 
intervertebral disc syndrome and noting that although he had 
no specific diagnosis of disc disease, he had provided 
credible evidence of radicular-type symptomatology.

An August 2003 letter from V. Breshears, D.C., states that he 
had been treating the veteran for low back pain since July 
2002.  Records of his chiropractic treatment submitted with 
the letter show treatment primarily for neck pain with low 
back pain as a secondary complaint.  

In a March 2004 VA examination, the examiner reviewed the 
medical records and noted that the veteran was now taking 
Motrin at least three times a day mainly for his back, and 
took two at bedtime so he could sleep.  On lying down the 
pain would get better, but would return.  Lumbar pain was mid 
lumbar but sometimes radiated down the posterior thigh on 
either side. It was more likely to occur with bending or 
stooping.  On average two times a week it may radiate down 
the posterior thigh on either side.  He worked as a gardener 
lifting up to 100 pounds, sometimes with pain.  The veteran 
described the pain as essentially unchanged since 2000.  He 
noticed numbness of the anterior thighs the past 3-4 months 
along with his back pain.  There was a minimum of 
recreational walking and he was able to do yard work.  On 
physical examination, the veteran was in no acute distress 
and he seemed to move around easily.  There was no back 
tenderness.  Flexion of the back was to 80 degrees, extension 
to 30 degrees.  Lateral flexion was to 40 degrees on each 
side and produced mid back pain in either direction.  
Rotation was to 20 degrees right and produced back pain and 
25 on the left which did not produce back pain.  Straight leg 
raising was to 40 degrees on the right and 35 degrees on the 
left, each producing low back pain.  

The impression was lumbar strain with intermittent 
radiculitis.  The examiner noted that it was as likely as not 
that the veteran had lumbar disk disease which explained the 
radiation of pain to the lower extremities.  Radiating pain 
was not noted in the progress notes reviewed which the 
examiner indicated raised some doubt about the importance of 
this symptom.

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The RO evaluated the veteran's back disability pursuant to 
Diagnostic Code 5293, intervertebral disc syndrome.  Under 
the rating criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.......................................................
................60

Severe; recurring attacks, with intermittent relief .......40

Moderate; recurring 
attacks......................................... 20

Mild.........................................................
....................  10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine  	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....		 		40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine................................	 			30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.............. 			20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height..................				 
	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243 (2004)).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Because the criteria for evaluating spine disorders, and 
particularly for intervertebral disc syndrome, underwent 
several revisions during the course of this appeal, the Board 
must first address which version is to be applied.  Changes 
in the regulations may be applied from the effective date of 
the new criteria, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria. VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 23, 2002, the veteran was rated 20 percent 
disabled for moderate recurring attacks of intervertebral 
disc syndrome under Diagnostic Code 5293 based on his 
symptoms of chronic back pain with clinically verifiable 
radicular-type symptomatology.  A higher or 40 percent 
evaluation required severe symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with recurring 
attacks and intermittent relief.  Diagnostic Code 5293 
(2002).  None of these criteria have been shown.  

The Board has considered other diagnostic codes in effect at 
the time, but these do no allow for a higher evaluation.  
Specifically, under Diagnostic Code 5295 for lumbosacral 
strain, a rating of 40 percent, the highest rating assignable 
under this code, contemplates severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 
(2002).  None of these criteria are shown.  As such, the 
Board considers the veteran more appropriately rated under 
Diagnostic Code 5293 for intervertebral disc syndrome as the 
most closely analogous disability, notwithstanding that he is 
service-connected for lumbosacral strain.  Further, 
evaluation under Diagnostic Code 5293 provides a greater 
benefit to the veteran.

Under the criteria which became effective September 23, 2002, 
the veteran is evaluated for either the frequency of his 
incapacitating episodes, or for the combination of his 
orthopedic and neurological manifestations, whichever is 
higher.  The evidence does not show any incapacitating 
episodes requiring bed rest and treatment by a physician as 
defined by the rating criteria.  Evaluating his orthopedic 
and neurological manifestations separately, the Board notes 
that there has been some question about the degree of 
neurologic involvement in the veteran's back disability.  In 
the March 2004 VA examination, the examiner reviewed the 
medical records and noted that radiating pain was not noted 
in the progress notes raising "some doubt about the 
importance of this symptom."  However, he also noted that it 
was likely as not that the veteran had lumbar disk disease 
which explained the radiating pain to the lower extremities.  
With minimal neurological manifestations, a separate rating 
is not appropriate.  

Nor is a higher rating possible based on the veteran's 
orthopedic manifestations.  Prior to September 26, 2003, a 
higher rating of 40 percent was possible only for severe 
limitation of motion of the lumbar spine which is not shown 
by the evidence.  In the March 2004 VA examination, the 
veteran was in no acute distress and was able to move around 
easily.  This does not describe a limitation of motion that 
is more nearly "severe" rather than "moderate" under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.

Effective September 26, 2003, the formula for calculating 
incapacitating episodes was unchanged (Diagnostic Code 5243 
(2004)), and the neurological criteria were unchanged, 
however, the general formula for evaluating the orthopedic 
symptoms was changed significantly.  A higher evaluation is 
only possible where there is forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or there 
is ankylosis of the entire thoracolumbar spine.  With flexion 
shown to 80 degrees on the March 2004 VA examination, a 
higher evaluation is not warranted.  Diagnostic Code 5243 
(2004).  As such, and with no qualifying incapacitating 
episodes, he is properly compensated for the combination of 
orthopedic and neurological manifestations at his current 20 
percent level of disability.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
the diagnostic codes under which the veteran's back 
disability is being evaluated already contemplate pain.  In 
this regard, the Board notes that on the recent VA 
examination while the veteran reported frequent use of 
analgesics to treat his complaints of pain, he was able to 
work as a gardener lifting up to 100 pounds, was able to do a 
minimum of recreational walking, and was able to do yard 
work.  Further, as noted above he was in no acute distress 
and seemed to move around easily.  He described his pain as 
essentially unchanged since 2000.  He is adequately 
compensated for his functional limitation from his pain at 
his current rating.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  


	(CONTINUED ON NEXT PAGE)



ORDER

An increased evaluation for lumbosacral strain is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


